DETAILED ACTION
This FINAL action is in response to Application No. 16/335,110 originally filed03/20/2019. The amendment presented on 11/18/2021 which provides amendments to claims 1, 7, and 9 is hereby acknowledged. Currently Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7, and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims have a mixture calculation of same-color sub-pixel values of adjacent pixels, same-color red sub-pixel values of the adjacent pixels are subjected to the mixture calculation, and same-color blue sub-pixel values of the adjacent pixels are subjected to the mixture calculation”. The specification provides no details on any calculations or how one of skill in view of Applicants’ disclosure would calculate a “mixture calculation” and thus amended limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, 7, and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims have been amended to recite, similarly, the phrase “the sub-pixel rendering calculation comprises a mixture calculation of same-color sub-pixel values of adjacent pixels, same-color red sub-pixel values of the adjacent pixels are subjected to the mixture calculation, and same-color blue sub-pixel values of the adjacent pixels are subjected to the mixture calculation”. The specification provides no details on the calculation portion of this claim nor is it obvious by other sections of the specification how one would compute “a mixture calculation”. Therefore the claim(s) contains subject matter which was not described in the specification in such .
Further depending claims 2-6, 8, 10-20 are rejected as being dependent on a rejected base claim under similar rationale.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-2, 4-10, 12-15, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin U.S. Patent Application Publication No. 2015/0339967 A1 hereinafter Shin in view of Kim U.S. Patent Application Publication No. 2015/0325164 A1 hereinafter Kim and further in view of Yang et al. U.S. Patent Application Publication No. 2018/0130450 A1 hereinafter Yang.

Consider Claim 1:
	Shin discloses a display driving method of a plurality of integrated circuits, the plurality of integrated circuits comprising (Shin, See Abstract.)
	a first integrated circuit and a second integrated circuit, the display driving method comprising: (Shin, [0058], “According to various embodiments, the display driver 200 may include a plurality of driving modules 210 and 220 and may drive the display 100 so as to display the first image IMG1 and the second image IMG2.  According to an embodiment, the display driver 200 may be provided as one semiconductor integrated chip (IC) including the plurality of driving modules 210 and 220.”)
	sending current boundary pixel data driven by the first integrated circuit to the second integrated circuit; and (Shin, [0085], [0062], “According to various embodiments, at least one of the first and second driving modules 210 and 220 may generate and share processing information PINFO about the first image IMG1 or the second image IMG2 and compensate for the first image IMG1 or the second image IMG2, based on the processing information PINFO.”)
(Shin, [0093], [0111-0129], [0275-0280], [0118], “According to an embodiment, the compensation data generator 22 may analyze at least one of the first and second images IMG1 and IMG2 to generate compensation data CDATA for at least one of the first and second images IMG1 and IMG2, based on the first processing information PINFO1 received from the first driving module 210 or the second processing information PINFO2 generated by the second image analyzer 21_2.  For example, the compensation data CDATA may include an image scale value (for example, a scaling factor) for scaling levels of pixel data values (for example, a value representing a gray scale of a pixel) of pixels included in an image and gamma compensation data for controlling a gamma curve of the first image IMG1 or the second image IMG2.”)
	Shin however does not appear to specify wherein the first current sub-pixel data is stored in the second integrated circuit. 
	Kim however teaches a technique known by those having ordinary skill in the art that image data from the first IC would be stored in the second IC and thus teaches wherein the first current sub-pixel data is stored in the second integrated circuit. (Kim, [0024], [0014], “Each of the at least one first and second line buffers may include a half left line buffer and a half right line buffer, and each of the half left line buffer and the half right line buffer may independently perform a read operation or a write operation.  The first driver IC may include a pixel buffer to store the second part received through the first intra interface controller, and the second driver IC may include a pixel buffer to store the first part received through the second intra interface controller.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide storage for the image data from the first IC to the second IC (or vice versa) as this was a technique known in the art in view of Kim and would have been used for the purpose such that the consecutive two blocks may actually perform the function or the operation simultaneously, and the (Kim, [0045])  
	Shin in view of Kim however do not discloses the sub-pixel rendering calculation comprises a mixture calculation of same-color sub-pixel values of adjacent pixels, same-color red sub-pixel values of the adjacent pixels are subjected to the mixture calculation, and same-color blue sub-pixel values of the adjacent pixels are subjected to the mixture calculation.
	Yang however teaches it was a technique known in the art a type of pixel rendering where the sub-pixel rendering calculation comprises a mixture calculation of same-color sub-pixel values of adjacent pixels, same-color red sub-pixel values of the adjacent pixels are subjected to the mixture calculation, and same-color blue sub-pixel values of the adjacent pixels are subjected to the mixture calculation. (Yang, [0051-0062], [0053], “In the example of FIG. 4, the sub-pixel rendering operation unit 123 performs the sub-pixel rendering operation on the red sub-pixel data R10 and R11 in the two adjacent pixel data P01_10 and P01_11 in the input frame f01, so as to generate the sub-pixel data R11.sup.+ of the pixel data P11_11 in the partial output frame f11.  In other words, the red sub-pixel of the pixel 112A_1 in the display panel of FIG. 2A is related to the red sub-pixel R10 and R11 in the input frame f01.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to utilize the known technique of sub-pixel rendering calculation as taught in Yang as this was known in view of this reference and would have been utilized for the purpose of a suitable sub-pixel rendering can prevent an image display quality from being reduced. (Yang, [0004])
Consider Claim 2:
Shin in view of Kim in view of Yang discloses the display driving method of the plurality of integrated circuits according to claim 1, wherein the current boundary pixel data is current pixel data which is positioned at a junction of two adjacent driven regions in a display screen and driven by the first integrated circuit. (Shin, [0101], “According to an embodiment, the first driving module 210a or the second driving module 220a may generate, as first processing information PINFO1 or second processing information PINFO2, at least a portion of pixel data of a boundary portion (an obliquely-striped portion) of the first region 110 or the second region 120 and supply the generated information to the other driving module of the first and second driving modules 210a and 220a, respectively.”)
Consider Claim 4:
	Shin in view of Kim in view of Yang discloses the display driving method of the plurality of integrated circuits according claim 1, wherein the current boundary pixel data is a voltage signal. (Shin, [0059] According to an embodiment, the display driver 200 may receive the first and second images IMG1 and IMG2 from the processor 300 and convert digital signals (e.g., data values of pixels) of the received images into analog signals (for example, grayscale voltages) respectively corresponding to the digital signals.  According to another embodiment, the display driver 200 may drive the display 100, based on the converted analog signals and display the first and second images IMG1 and IMG2 in the display 100.”)
Consider Claim 5:
	Shin in view of Kim in view of Yang discloses the display driving method of the plurality of integrated circuits according to claim 4, further comprising: reading grayscale information of a boundary pixel by the first integrated circuit, and carrying out a gamma operation on the grayscale information to obtain the voltage signal; and carrying out a de-gamma operation on the voltage signal by the second integrated circuit to obtain the grayscale information, and carrying out by the second integrated circuit the sub-pixel (Shin, [0119], [0140-0141], [0118], “According to an embodiment, the compensation data generator 22 may analyze at least one of the first and second images IMG1 and IMG2 to generate compensation data CDATA for at least one of the first and second images IMG1 and IMG2, based on the first processing information PINFO1 received from the first driving module 210 or the second processing information PINFO2 generated by the second image analyzer 21_2.  For example, the compensation data CDATA may include an image scale value (for example, a scaling factor) for scaling levels of pixel data values (for example, a value representing a gray scale of a pixel) of pixels included in an image and gamma compensation data for controlling a gamma curve of the first image IMG1 or the second image IMG2.”)
Consider Claim 6:
	Shin in view of Kim in view of Yang discloses the display driving method of the plurality of integrated circuits according to claim 1, further comprising: sending current boundary pixel data driven by the second integrated circuit to the first integrated circuit; and (Shin, [0142], “In FIG. 7, according to an embodiment, the first image analyzer 21_1 may analyze a histogram of the first image IMG1 to generate an analysis result as the first processing information PINFO1, and the second image analyzer 21_2 may analyze a histogram of the second image IMG2 to generate an analysis result as the second processing information PINFO2.  The first driving module 210b may supply the first processing information PINFO1 to the second driving module 220b in response to the information request signal REQ.  The compensation data generator 22 may analyze a histogram or a luminance of a whole frame image, based on the first processing information PINFO1 and the second processing information PINFO2.  The compensation data generator 22 may generate the backlight control signal BCS for controlling the luminance of the backlight 400 or the compensation data CDATA for compensating for an image, based on a result of the analysis.  According to an embodiment, the compensation data CDATA may be a gamma setting signal for controlling a gamma curve of an image.”)
	carrying out a sub-pixel rendering calculation in the first integrated circuit on the current boundary pixel data driven by the second integrated circuit and second current (Shin, [0143], “The compensation data CDATA (e.g., the gamma setting signal) may be supplied to the first image converter 23_1 of the first driving module 210a and the second image converter 23_2.  The first image converter 23_1 or the second image converter 23_2 may change a gamma curve, based on the gamma setting signal.  For example, the first image converter 23_1 or the second image converter 23_2 may include a gamma voltage generation circuit.  The first image converter 23_1 or the second image converter 23_2 may control voltage levels of grayscale voltages to control gamma curves of the first and second images IMG1 and IMG2, based on the gamma setting signal.”)
Consider Claim 7:
	Shin discloses a display driving method, comprising: (Shin, See Abstract.)
	receiving current boundary pixel data from a first integrated circuit; (Shin, [0101], “According to an embodiment, the first driving module 210a or the second driving module 220a may generate, as first processing information PINFO1 or second processing information PINFO2, at least a portion of pixel data of a boundary portion (an obliquely-striped portion) of the first region 110 or the second region 120 and supply the generated information to the other driving module of the first and second driving modules 210a and 220a, respectively.”)
	carrying out a sub-pixel rendering calculation on current sub-pixel data … in a second integrated circuit based on the current boundary pixel data to obtain compensated pixel data; and (Shin, [0111-0129], [0275-0280], [0118], “According to an embodiment, the compensation data generator 22 may analyze at least one of the first and second images IMG1 and IMG2 to generate compensation data CDATA for at least one of the first and second images IMG1 and IMG2, based on the first processing information PINFO1 received from the first driving module 210 or the second processing information PINFO2 generated by the second image analyzer 21_2.  For example, the compensation data CDATA may include an image scale value (for example, a scaling factor) for scaling levels of pixel data values (for example, a value representing a gray scale of a pixel) of pixels included in an image and gamma compensation data for controlling a gamma curve of the first image IMG1 or the second image IMG2.”)
(Shin, [0275-0280], [0280], “According to an embodiment, in operation 5270, the compensated first image IMG1 or second image IMG2 may be displayed on a corresponding region (for example, the first region 110 or the second region 120) of the display 100.  The first driving module 210 may display the compensated first image IMG1 on the first region 110 of the display 100, and the second driving module 220 may display the compensated second image IMG2 on the second region 120 of the display 100.”)
	Shin however does not appear to specify wherein that the data is stored in the second integrated circuit. 
	Kim however teaches a technique known by those having ordinary skill in the art that image data from the first IC would be stored in the second IC and thus teaches wherein the data is stored in the second integrated circuit. (Kim, [0024], [0014], “Each of the at least one first and second line buffers may include a half left line buffer and a half right line buffer, and each of the half left line buffer and the half right line buffer may independently perform a read operation or a write operation.  The first driver IC may include a pixel buffer to store the second part received through the first intra interface controller, and the second driver IC may include a pixel buffer to store the first part received through the second intra interface controller.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide storage for the image data from the first IC to the second IC (or vice versa) as this was a technique known in the art in view of Kim and would have been used for the purpose such that the consecutive two blocks may actually perform the function or the operation simultaneously, and the two blocks may perform the function or the operation conversely according to a related operation or function. (Kim, [0045])  
Shin in view of Kim however do not discloses the sub-pixel rendering calculation comprises a mixture calculation of same-color sub-pixel values of adjacent pixels, same-color red sub-pixel values of the adjacent pixels are subjected to the mixture calculation, and same-color blue sub-pixel values of the adjacent pixels are subjected to the mixture calculation.
	Yang however teaches it was a technique known in the art a type of pixel rendering where the sub-pixel rendering calculation comprises a mixture calculation of same-color sub-pixel values of adjacent pixels, same-color red sub-pixel values of the adjacent pixels are subjected to the mixture calculation, and same-color blue sub-pixel values of the adjacent pixels are subjected to the mixture calculation. (Yang, [0051-0062], [0053], “In the example of FIG. 4, the sub-pixel rendering operation unit 123 performs the sub-pixel rendering operation on the red sub-pixel data R10 and R11 in the two adjacent pixel data P01_10 and P01_11 in the input frame f01, so as to generate the sub-pixel data R11.sup.+ of the pixel data P11_11 in the partial output frame f11.  In other words, the red sub-pixel of the pixel 112A_1 in the display panel of FIG. 2A is related to the red sub-pixel R10 and R11 in the input frame f01.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to utilize the known technique of sub-pixel rendering calculation as taught in Yang as this was known in view of this reference and would have been utilized for the purpose of a suitable sub-pixel rendering can prevent an image display quality from being reduced. (Yang, [0004])
Consider Claim 8:
	Shin in view of Kim in view of Yang discloses the display driving integrated circuit for implementing the display driving method of claim 7, comprising: (Shin, See Claim 7 above.)
(Shin, [0018], [0081-0088], [0083], “According to various embodiments, the first driving module 210a may receive, from the processor 300, at least one of the first image IMG1 and a first command CMD1.  Also, the second driving module 220a may receive, from the processor 300, at least one of the second image IMG2 and a second command CMD2.”)
	a second input end, configured to receive the current boundary pixel data from the first integrated circuit; (Shin, [0085], “As described above with reference to FIGS. 1 and 2, the first driving module 210a (for example, the first driving module 210) and the second driving module 220a (for example, the second driving module 220) may perform image processing, share first and second processing information PINFO1 and PINFO2 or compensation data CDATA, and compensate for an image.”)
	a processing circuit, configured to carry out the sub-pixel rendering calculation on the current sub-pixel data in the received display data on the basis of the current boundary pixel data to obtain the compensated pixel data; and (Shin, [0093], “According to an embodiment, the first image processor 10_1 may receive, from the second image processor 10_2, information (for example, pixel data of a portion close to the first image IMG1, image quality compensation information, luminance, brightness, a histogram, gamma, a color temperature, a gray scale, linearity, a contrast ratio, a color reproduction rate, sharpness, a color, chroma, contrast, and/or the like) about the first image IMG1 among pixel data of the second image IMG2, for compensating for the first image IMG1.”)
	an output circuit, configured to transmit the compensated pixel data to a driven region to drive the driven region to display. (Shin, [0018], [0081-0088], [0090], “According to an embodiment, the image processor 10_1 of the first driving module 210a may compensate for the received first image IMG1 to generate a first compensation image IMG1a and may display the first compensation image IMG1a on the first region (R1) 110 of the display (100 in FIG. 4).  According to an embodiment, the image processor 10_2 of the second driving module 220a may compensate for the received second image IMG2 to generate a second compensation image IMG2a and may display the second compensation image IMG2a on the first region (R2) 120 of the display 100.”)
Consider Claim 9:
	Shin discloses a display screen, comprising: (Shin, See Abstract.)
	a first driven region and a second driven region successively arranged; and a first integrated circuit and a second integrated circuit for respectively driving the first driven region and the second driven region, (Shin, [0089], “FIG. 5 is a block diagram illustrating an implementation example of a display driver according to various embodiments of the present disclosure.  Referring to FIG. 5, a first driving module 210a may include an image processor 10_1, and a second driving module 220a may include an image processor 10_2.  Image processors 10_1 and 10_2 may respectively include image processing module IPM1 and image processing module IPM2 for performing image processing.”)
	wherein, the first integrated circuit is configured to send current boundary pixel data stored in the first integrated circuit to the second integrated circuit, and (Shin, [0085], [0062], “According to various embodiments, at least one of the first and second driving modules 210 and 220 may generate and share processing information PINFO about the first image IMG1 or the second image IMG2 and compensate for the first image IMG1 or the second image IMG2, based on the processing information PINFO.”)
	the second integrated circuit is configured to carry out a sub-pixel rendering calculation on the current boundary pixel data and current sub-pixel data, (Shin, [0093], [0111-0129], [0275-0280], [0118], “According to an embodiment, the compensation data generator 22 may analyze at least one of the first and second images IMG1 and IMG2 to generate compensation data CDATA for at least one of the first and second images IMG1 and IMG2, based on the first processing information PINFO1 received from the first driving module 210 or the second processing information PINFO2 generated by the second image analyzer 21_2.  For example, the compensation data CDATA may include an image scale value (for example, a scaling factor) for scaling levels of pixel data values (for example, a value representing a gray scale of a pixel) of pixels included in an image and gamma compensation data for controlling a gamma curve of the first image IMG1 or the second image IMG2.”)
	Shin however does not appear to specify wherein the current sub-pixel data is stored in the second integrated circuit. 
	Kim however teaches a technique known by those having ordinary skill in the art that image data from the first IC would be stored in the second IC and thus teaches wherein the current sub-pixel data is stored in the second integrated circuit. (Kim, [0024], [0014], “Each of the at least one first and second line buffers may include a half left line buffer and a half right line buffer, and each of the half left line buffer and the half right line buffer may independently perform a read operation or a write operation.  The first driver IC may include a pixel buffer to store the second part received through the first intra interface controller, and the second driver IC may include a pixel buffer to store the first part received through the second intra interface controller.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide storage for the image data from the first IC to the second IC (or vice versa) as this was a technique known in the art in view of Kim and would have been used for the purpose such that the consecutive two blocks may actually perform the function or the operation simultaneously, and the two blocks may perform the function or the operation conversely according to a related operation or function. (Kim, [0045])  
	Shin in view of Kim however do not discloses the sub-pixel rendering calculation comprises a mixture calculation of same-color sub-pixel values of adjacent pixels, same-color red sub-pixel values of the adjacent pixels are subjected to the mixture calculation, and same-color blue sub-pixel values of the adjacent pixels are subjected to the mixture calculation.
Yang however teaches it was a technique known in the art a type of pixel rendering where the sub-pixel rendering calculation comprises a mixture calculation of same-color sub-pixel values of adjacent pixels, same-color red sub-pixel values of the adjacent pixels are subjected to the mixture calculation, and same-color blue sub-pixel values of the adjacent pixels are subjected to the mixture calculation. (Yang, [0051-0062], [0053], “In the example of FIG. 4, the sub-pixel rendering operation unit 123 performs the sub-pixel rendering operation on the red sub-pixel data R10 and R11 in the two adjacent pixel data P01_10 and P01_11 in the input frame f01, so as to generate the sub-pixel data R11.sup.+ of the pixel data P11_11 in the partial output frame f11.  In other words, the red sub-pixel of the pixel 112A_1 in the display panel of FIG. 2A is related to the red sub-pixel R10 and R11 in the input frame f01.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to utilize the known technique of sub-pixel rendering calculation as taught in Yang as this was known in view of this reference and would have been utilized for the purpose of a suitable sub-pixel rendering can prevent an image display quality from being reduced. (Yang, [0004])
Consider Claim 10:
	Shin in view of Kim in view of Yang discloses the display screen according to claim 9, wherein the current boundary pixel data is current pixel data which is positioned at a junction of the two adjacent driven regions in the display screen and driven by the first integrated circuit. (Shin, [0101], “According to an embodiment, the first driving module 210a or the second driving module 220a may generate, as first processing information PINFO1 or second processing information PINFO2, at least a portion of pixel data of a boundary portion (an obliquely-striped portion) of the first region 110 or the second region 120 and supply the generated information to the other driving module of the first and second driving modules 210a and 220a, respectively.”)

Consider Claim 12:
	Shin in view of Kim in view of Yang discloses the display screen according to claim 9, wherein the current boundary pixel data is a voltage signal. (Shin, [0059] According to an embodiment, the display driver 200 may receive the first and second images IMG1 and IMG2 from the processor 300 and convert digital signals (e.g., data values of pixels) of the received images into analog signals (for example, grayscale voltages) respectively corresponding to the digital signals.  According to another embodiment, the display driver 200 may drive the display 100, based on the converted analog signals and display the first and second images IMG1 and IMG2 in the display 100.”)
Consider Claim 13:
	Shin in view of Kim in view of Yang discloses the display screen according to claim 12, wherein the first integrated circuit is further configured to read grayscale information of the boundary pixel and carry out a gamma operation on the grayscale information to obtain the voltage signal; and (Shin, [0142], “In FIG. 7, according to an embodiment, the first image analyzer 21_1 may analyze a histogram of the first image IMG1 to generate an analysis result as the first processing information PINFO1, and the second image analyzer 21_2 may analyze a histogram of the second image IMG2 to generate an analysis result as the second processing information PINFO2.  The first driving module 210b may supply the first processing information PINFO1 to the second driving module 220b in response to the information request signal REQ.  The compensation data generator 22 may analyze a histogram or a luminance of a whole frame image, based on the first processing information PINFO1 and the second processing information PINFO2.  The compensation data generator 22 may generate the backlight control signal BCS for controlling the luminance of the backlight 400 or the compensation data CDATA for compensating for an image, based on a result of the analysis.  According to an embodiment, the compensation data CDATA may be a gamma setting signal for controlling a gamma curve of an image.”)
	the second integrated circuit is further configured to carry out a de-gamma operation on the voltage signal to obtain the grayscale information, and the second (Shin, [0119], [0140-0141], [0118], “According to an embodiment, the compensation data generator 22 may analyze at least one of the first and second images IMG1 and IMG2 to generate compensation data CDATA for at least one of the first and second images IMG1 and IMG2, based on the first processing information PINFO1 received from the first driving module 210 or the second processing information PINFO2 generated by the second image analyzer 21_2.  For example, the compensation data CDATA may include an image scale value (for example, a scaling factor) for scaling levels of pixel data values (for example, a value representing a gray scale of a pixel) of pixels included in an image and gamma compensation data for controlling a gamma curve of the first image IMG1 or the second image IMG2.”)
Consider Claim 14:
	Shin in view of Kim in view of Yang discloses the display apparatus, comprising the display screen according to claim 9. (Shin, See Abstract and rejection of claim 9.)
Consider Claim 15:
	Shin in view of Kim in view of Yang discloses the display driving method of the plurality of integrated circuits according to claim 2, wherein the current boundary pixel data is a voltage signal. (Shin, [0059] According to an embodiment, the display driver 200 may receive the first and second images IMG1 and IMG2 from the processor 300 and convert digital signals (e.g., data values of pixels) of the received images into analog signals (for example, grayscale voltages) respectively corresponding to the digital signals.  According to another embodiment, the display driver 200 may drive the display 100, based on the converted analog signals and display the first and second images IMG1 and IMG2 in the display 100.”)
Consider Claim 17:
	Shin in view of Kim in view of Yang discloses the display screen according to claim 10, wherein the current boundary pixel data is a voltage signal. (Shin, [0059] According to an embodiment, the display driver 200 may receive the first and second images IMG1 and IMG2 from the processor 300 and convert digital signals (e.g., data values of pixels) of the received images into analog signals (for example, grayscale voltages) respectively corresponding to the digital signals.  According to another embodiment, the display driver 200 may drive the display 100, based on the converted analog signals and display the first and second images IMG1 and IMG2 in the display 100.”)
Consider Claim 19:
	Shin in view of Kim in view of Yang discloses the display apparatus, comprising the display screen according to claim 10. (Shin, See Abstract and rejection of claim 10.)

Claim Rejections - 35 USC § 103
Claim 3, 11, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin U.S. Patent Application Publication No. 2015/0339967 A1 in view of Kim U.S. Patent Application Publication No. 2015/0325164 A1 as applied to claim 2 and 11 above, and further in view of Hsin et al. U.S. Patent Application Publication No. 2017/0148366 A1 hereinafter Hsin.

Consider Claim 3:
	Shin in view of Kim in view of Yang discloses the display driving method of the plurality of integrated circuits according to claim 2, and while teaching wherein the carrying out the sub-pixel rendering calculation in the second integrated circuit on the current boundary pixel data and the first current sub-pixel data comprises however does not specify carrying out the sub-pixel rendering calculation on the current boundary pixel data and the first current sub-pixel data by transverse color borrowing, in a case where the driven regions are transversely arranged side by side, and the current boundary  or carrying out the sub-pixel rendering calculation on the current boundary pixel data and the first current sub-pixel data by longitudinal color borrowing, in a case where the driven regions are longitudinally side by side, the current boundary pixel data is a transverse pixel at the junction of the adjacent driven regions. 
	Hsin however teaches that it was a technique known by those having ordinary skill in the art to perform color borrow of groups of pixels and thus teaches the technique of carrying out the sub-pixel rendering calculation on the current boundary pixel data and the first current sub-pixel data by transverse color borrowing, in a case where the driven regions are transversely arranged side by side, and the current boundary pixel data is a longitudinal pixel at the junction of the adjacent driven regions; or 	carrying out the sub-pixel rendering calculation on the current boundary pixel data and the first current sub-pixel data by longitudinal color borrowing, in a case where the driven regions are longitudinally side by side, the current boundary pixel data is a transverse pixel at the junction of the adjacent driven regions. (Hsin, [0085], “In a specific embodiment, as shown in FIG. 9, the first color sub-pixel 101 of the pixel group 100 is a blue sub-pixel, the second color sub-pixel 102 is a green sub-pixel, the third color sub-pixel 103 is a green sub-pixel, and the fourth color sub-pixel 104 is a red sub-pixel.  When lighting the pixel group in the upper left of four pixels (in order to show the color of each sub-pixel in the figure, the unlit sub-pixels are also indicated with color, but actually only sub-pixels in the lit pixel group and the borrowed sub-pixel appear colors), and when borrowing sub-pixels of an adjacent pixel group, for example, borrowing the sub-pixel in the first row of the third column on the right side that is a blue sub-pixel and the sub-pixel in the second row that is a green sub-pixel, the two sub-pixels and the second color sub-pixel 102 and fourth color sub-pixel 104 in the pixel group 100 form a new pixel group (as indicated by dashed lines in the right block), which still remains the composition ratio with two green sub-pixels, one red sub-pixel and one blue sub-pixel.  Similarly, when borrowing the sub-pixels in the first and second columns of the third row downward, a new pixel group (as indicated by dashed lines in the lower block) formed by the borrowed sub-pixels and the third sub-pixel 103 and the fourth sub-pixel 104 in the pixel group 100 also remains the compositional ratio with two green sub-pixels, one red sub-pixel and one blue sub-pixel.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to borrow sub-pixels of adjacent groups as this was a technique known by Hsin and would have been utilized for the purpose of the pixel composed of the borrowed sub-pixels and the sub-pixels in the pixel group has the same proportion regarding the red, green, and blue sub-pixels of the pixel, thus achieving good sub-pixel rendering display effects. (Hsin, [0084])
Consider Claim 16:
	Shin in view of Kim in view of Yang discloses the display driving method of the plurality of integrated circuits according to claim 3, wherein the current boundary pixel data is a voltage signal. (Shin, [0059] According to an embodiment, the display driver 200 may receive the first and second images IMG1 and IMG2 from the processor 300 and convert digital signals (e.g., data values of pixels) of the received images into analog signals (for example, grayscale voltages) respectively corresponding to the digital signals.  According to another embodiment, the display driver 200 may drive the display 100, based on the converted analog signals and display the first and second images IMG1 and IMG2 in the display 100.”)
Consider Claim 11
	Shin in view of Kim in view of Yang discloses the display screen according to claim 10, wherein the driven regions are transversely arranged side by side, however does not specify the current boundary pixel data is a longitudinal pixel at the junction of the adjacent driven regions, and a sub-pixel rendering calculation is carried out on the current boundary pixel data and the current sub-pixel data by transverse color 
	Hsin however teaches that it was a technique known by those having ordinary skill in the art to perform color borrow of groups of pixels and thus teaches the technique of the current boundary pixel data is a longitudinal pixel at the junction of the adjacent driven regions, and a sub-pixel rendering calculation is carried out on the current boundary pixel data and the current sub-pixel data by transverse color borrowing; or the driven regions are longitudinally arranged side by side, the current boundary pixel data is a transverse pixel at the junction of the adjacent driven regions, and a sub-pixel rendering calculation is carried out on the current boundary pixel data and the current sub-pixel data by longitudinal color borrowing. (Hsin, [0085], “In a specific embodiment, as shown in FIG. 9, the first color sub-pixel 101 of the pixel group 100 is a blue sub-pixel, the second color sub-pixel 102 is a green sub-pixel, the third color sub-pixel 103 is a green sub-pixel, and the fourth color sub-pixel 104 is a red sub-pixel.  When lighting the pixel group in the upper left of four pixels (in order to show the color of each sub-pixel in the figure, the unlit sub-pixels are also indicated with color, but actually only sub-pixels in the lit pixel group and the borrowed sub-pixel appear colors), and when borrowing sub-pixels of an adjacent pixel group, for example, borrowing the sub-pixel in the first row of the third column on the right side that is a blue sub-pixel and the sub-pixel in the second row that is a green sub-pixel, the two sub-pixels and the second color sub-pixel 102 and fourth color sub-pixel 104 in the pixel group 100 form a new pixel group (as indicated by dashed lines in the right block), which still remains the composition ratio with two green sub-pixels, one red sub-pixel and one blue sub-pixel.  Similarly, when borrowing the sub-pixels in the first and second columns of the third row downward, a new pixel group (as indicated by dashed lines in the lower block) formed by the borrowed sub-pixels and the third sub-pixel 103 and the fourth sub-pixel 104 in the pixel group 100 also remains the compositional ratio with two green sub-pixels, one red sub-pixel and one blue sub-pixel.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to borrow sub-pixels of adjacent groups as this was a technique known by Hsin and would have been utilized for the purpose of the pixel composed of the borrowed sub-pixels and the sub-pixels in the pixel group has the same proportion regarding the red, green, and blue sub-pixels of the pixel, thus achieving good sub-pixel rendering display effects. (Hsin, [0084])
Consider Claim 18:
	Shin in view of Kim in view of Yang discloses the display screen according to claim 11, wherein the current boundary pixel data is a voltage signal. (Shin, [0059] According to an embodiment, the display driver 200 may receive the first and second images IMG1 and IMG2 from the processor 300 and convert digital signals (e.g., data values of pixels) of the received images into analog signals (for example, grayscale voltages) respectively corresponding to the digital signals.  According to another embodiment, the display driver 200 may drive the display 100, based on the converted analog signals and display the first and second images IMG1 and IMG2 in the display 100.”)
Consider Claim 20:
	Shin in view of Kim in view of Yang discloses a display apparatus, comprising the display screen according to claim 11. (Shin, See Abstract.)
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

	Granting of After Final Interviews: “Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search should be denied.” See MPEP § 713.09. Examiner highly recommends in the interest of compact prosecution, if amendments are to be presented (and require nominal consideration), Applicant submit a response prior to an RCE with the After Final Consideration Pilot 2.0 (AFCP 2.0) program which has been extended through September 30, 2022. AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. Under AFCP 2.0, examiners will also use the additional time to schedule and conduct an interview to discuss the results of their search and/or consideration with you, if your response does not place the application in condition for allowance. In this way, you will benefit from the additional search and consideration afforded by the pilot, even when the results do not lead to allowance. AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. Further information regarding this program can be found at 
	Prior art made of record and not relied upon which is still considered pertinent to applicant's disclosure is cited in a current or previous PTO-892.  The prior art cited in a current or previous PTO-892 reads upon the applicants claims in part, in whole and/or gives a general reference to the knowledge and skill of persons having ordinary skill in the art before the effective filing date of the invention(or at the time of the invention for pre-AIA  cases). Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record. 
	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any claims on amendment and any new claims. That is, please indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application.
	The Office action has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim(s), other passages and figures may/will apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office. 
	Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Michael J Jansen II/Primary Examiner, Art Unit 2626